DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 12, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,220,884 in view of De Almeida (US 2012/0186662).
Regarding Claims 1 and 12, Claims 1 and 12 of U.S. Patent No. 11,220,884 disclose all elements of the current invention except a spring that biases a closing member into engagement with a seat, the closing member and spring being movable in a spring chamber comprising a first flow orifice.
De Almeida teaches a check valve assembly (Figure 11) with a housing (FC generally), a lift check valve (45) and a check valve (PH shown in Figure 1, but in the embodiment of Figure 11) and a flow dampener (4) and where the lift check valve comprises a spring (Figure 11) that biases a closing member into engagement with a seat (45 shown engaged with the seat in Figure 11), the closing member and spring being movable in a spring chamber comprising a first flow orifice (at the bottom of the body FC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. 11,220,884 to incorporate the teachings of De Almeida to provide for a spring that biases a closing member into engagement with a seat, the closing member and spring being movable in a spring chamber comprising a first flow orifice.  Doing so would be combining prior art elements according to known methods (the spring to the lift check valve) to yield predictable results (to allow the lift check valve to remain closed against the weight of gravity on the valve head).
Regarding Claim 2, De Almeida teaches where the first flow orifice permits fluid flow out of the housing from the spring chamber (out of the housing FC in Figure 11).  
Regarding Claims 3 and 14, De Almeida teaches where the first flow orifice is located in a portion of the spring chamber with the spring (out of the housing FC in Figure 11).
Regarding Claim 4, De Almeida teaches where first flow orifice permits fluid flow between the spring chamber and the fluid passage at the fluid inlet side (downstream of the valve head 45).  
Regarding Claims 5 and 15, De Almeida teaches where the first flow orifice is located in a portion of the spring chamber with the closing member (downstream of the valve head 45).  
Regarding Claim 6, De Almeida teaches where the spring chamber further comprises a second flow orifice (the seat of the valve 45), wherein the first flow orifice permits fluid flow out of the housing from the spring chamber and the second flow orifice permits fluid flow between the spring chamber and the fluid passage at the fluid inlet side (Figure 11).  
Claims 7-11, 13 and 16-20 are disclosed within U.S. Patent No. 11,220,884.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753